 Case 3:20-cr-01741-JLS Document 45 Filed 03/16/21 PageID.85 Page 1 of 1



1
2
3
4
5                         UNITED STATES DISTRICT COURT
6                      SOUTHERN DISTRICT OF CALIFORNIA
7                      (HONORABLE JANIS L. SAMMARTINO)
8
9    United States of America,                 CASE NO.: 20-CR-1741-JLS
10                      Plaintiff,
11         v.                                  Order to Continue
                                               Motion Hearing and Trial Setting
12   ANA CRISTINA CASILLAS,
13                      Defendant.
14
15         Pursuant to joint motion and good cause appearing, IT IS HEREBY
16   ORDERED that Ms. Casillas’ motion hearing and trial setting hearing be continued
17   from March 19, 2021 to April 23, 2021 at 1:30 p.m.          Defendant shall file an
18   acknowledgement of the new hearing date by April 9, 2021.
19         For the reasons set forth in the joint motion, the Court finds that the ends of
20   justice will be served by granting the requested continuance, and these outweigh
21   the interests of the public and the defendant in a speedy trial. Accordingly, the
22   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
23   3161(h)(1)(D) and (h)(7)(A).
24         SO ORDERED.

25   Dated: March 16, 2021
26
27
28
